OPINION AND JUDGMENT
DALTON, Chief Judge.
This case involves another one of those actions brought by a person who feels that he has been wrongfully denied disability insurance benefits. After her claim of disability was rejected at all levels of the administrative process and the Secretary’s decision became final, Mrs. Munsey brought this action pursuant to 42 U.S.C.A. § 405(g).
*1168The plaintiff is now 61 years of age. She completed high school and, until June, 1968, she operated a small general store for over twenty years. She testified before the hearing examiner that she had attempted to deplete her stock of goods before 1968 because she realized that her health was declining. Mrs. Munsey has not engaged in any gainful activity since she sold out her stock of goods.
Mrs. Munsey’s complaints include heart trouble, gallbladder difficulty, smothering, and ulcer trouble. Dr. J. P. Sutherland, her personal physician, reported diagnoses of (1) hypertensive cardiovascular disease with angina and arteriosclerosis, (2) hypertrophic arthritis of the hips, spine, and neck, and (3) anxiety syndrome. In a follow-up statement to this report, Dr. Sutherland wrote on October 17, 1968 that the claimant’s condition was no better and probably was worse. The plaintiff was then examined by Dr. J. A. Robinson of the Clinch Valley Clinic Hospital. In his letter of November 12, 1968 he reported various findings and concluded:
She undoubtedly does have an early stage of a mild type of osteoarthritis involving chiefly the lumbar spine, the elbows, fingers, and knees. As is indicated by the X-ray report there is evidence of the existence of a lumbar disc lesion of long standing.
In making his findings Dr. Robinson had the benefit of having the results of an electrocardiographic examination which failed to indicate any heart trouble.
The claimant was also thoroughly examined by Dr. Brookins Taylor of Blue-field, West Virginia. He failed to discover any particularly unusual physical findings and stated his impression that
Mrs. Munsey has mild pulmonary emphysema, osteoarthritis probably of the lumbar spine, tension headaches, and past medical history of hypertensive cardiovascular disease.
Also in the record is the report of an examination by Dr. Jeanne Johnson of the Clinch Valley Clinic Hospital. She reported that the patient had stomach trouble which had become much worse after her only son was hospitalized with infectious mononucleosis and then was almost drafted. A stone in her gallbladder was discovered and an operation was recommended to remove it but was later postponed because of the death of the patient’s brother. Dr. Johnson's diagnosis was cholecystitis with cholelithiasis. She also reported that an electrocardiogram was normal.
42 U.S.C.A. § 423(d) (3) provides that the disabling impairment must result from
anatomical, physiological, or psychological abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.
It is further provided in 42 U.S.C.A. § 423(d) (5) that
An individual shall not be considered to be under a disability unless he furnishes such medical and other evidence of the existence thereof as the Secretary may require.
Viewing the medical evidence as a whole it appears that the claimant does have various aches, pains, and worries but that these troubles are not of a substantial disabling nature. The plaintiff has not carried her burden of proving disability and the court is unable to say that the denial of benefits is not supported by substantial evidence. Summary judgment should be and hereby is granted to the defendant.
The clerk shall send copies of this opinion to counsel of record.